Citation Nr: 1338092	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  08-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder with psychotic features.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran had active service from December 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2006 rating decision, by the Atlanta, Georgia, Regional Office (RO), which denied the Veteran's claim of entitlement to PTSD.  He perfected a timely appeal to that decision.  

Although the Veteran filed a claim of service connection for PTSD, the record includes a diagnosis of major depressive disorder with psychotic features, which requires that the Board address both conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In June 2009, the Board received notice that the Veteran desired to withdraw his claim of entitlement to service connection for PTSD.  However, in February 2012, the Veteran's representative notified VA that after speaking to the Veteran, he desired to continue with his appeal.  The appropriate steps to take in this situation are not entirely clear under 38 C.F.R. § 20.204, so the Board will afford the Veteran the full benefit of the doubt and proceed to adjudicate his claim.  

In February 2012, the Board remanded the case for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in July 2012.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  

Finally, the Board also notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the Veteran's claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he suffers from a psychiatric disorder manifested by headaches and nightmares due to an in-service incident in which he fell from a tree and injured his back and head.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the United States Court of Appeals for Veterans Claims (Court) held that "where... the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance."  Id.  

As noted above, this case was previously before the Board in February 2012, at which time the matter was remanded for additional development.  After reviewing the record, the Board unfortunately finds that another remand is necessary for purposes of obtaining clarification with respect to a VA medical opinion.  Although the Board previously remanded this matter to obtain a competent VA medical opinion, the opinion that was obtained on remand is confusing and does not fully assist the Board in being able to answer the question necessary to decide this appeal.  Specifically, in the February 2012 remand, the Board specifically requested that the Veteran be afforded a VA examination before a neurologist and/or a neuropsychologist for a medical opinion concerning the etiology of his claimed psychiatric disorders.  It was also requested that the examiner review the medical evidence of record, including the STRs of the fall and the May 2007 CT of the head that revealed an old injury, and provide an opinion as to whether it is it at least as likely as not that any current psychiatric disorder found manifested during, or as a result of, active military service, to include an in-service head injury.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in March 2012.  However, the Board finds the VA examiner's opinion is incomplete and unresponsive regarding the relationship between the Veteran's currently diagnosed psychiatric disorder and military service, to include head trauma.  In that regard, following a mental status examination, the examiner stated that the Veteran does not have a diagnosis of PTSD that conforms to DSM-IV criteria.  The pertinent diagnosis was major depressive disorder with psychotic features.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner concluded that the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner stated that he felt that the Veteran is psychiatrically impaired, and the source of his impairment might be a head injury that he sustained while in the service.  Unfortunately, he was unable to resolve the issue without resorting to mere speculation.  The examiner suggested that the Veteran be evaluated by a neurologist to help resolve this issue.  

Accordingly, later in March 2012, the Veteran underwent a cranial nerve examination.  Following evaluation of cranial nerves II-IV and VI, the Veteran was diagnosed with head trauma.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service-injury, event, or illness.  The examiner stated that, based upon the Veteran's medical evaluation, to include the psychiatric evaluation, the Veteran does not appear to have the criteria for PTSD.  Therefore, he was unable to establish a relationship between the head trauma and PTSD.  

The Board finds this examination report to be inadequate for evaluation purposes because the examiner failed to provide an opinion as to whether the currently diagnosed major depressive disorder with psychotic features is related to the Veteran's period of active service, to include the head trauma which he diagnosed.  Therefore, the development requested as part of the February 2012 remand order is incomplete and another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  

Accordingly, the Board finds that, in order to fairly assess the merits of the Veteran's claim, additional remand is necessary for clarification of the March 28, 2012 VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12(2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The Veteran's claims file, including his complete service treatment records, as well as a copy of this remand, must be referred to the examiner who conducted the March 2012 psychiatric VA examination in connection with the clarification sought.  The examiner should provide an addendum to his examination report that provides an opinion as to whether it is at least as likely as not that the Veteran's diagnosed major depressive disorder with psychotic features is related to his active military service, to include head trauma, which was diagnosed during the DBQ cranial nerves examination in March 2012.  In reaching his opinion, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including STRs showing treatment for back pain after the fall and CT scan reflecting an old fracture; the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the March 2012 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to answer the questions posed in the preceding paragraph.) 

2.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  All actions should be documented in the claims file.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC.  Thereafter, the Veteran and his representative should be given the opportunity to respond.   

After the above actions have been accomplished, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


